DETAILED ACTION
	
Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach   wherein the director member comprises a first bent portion connected between the first end portion and the linear center portion, and a second bent portion connected between the second end portion and the linear center portion, wherein lengths of each of the first and second bent portions are longer than lengths of each of the first and second end portions and in combination with the remaining claimed limitations.
Claim 19 is allowable over the art of record because the prior art does not teach shielding vias disposed along a front boundary of the ground layer, wherein the front boundary of the ground layer comprises a recessed portion, wherein the feed line is extended into the recessed portion and in combination with the remaining claimed limitations.
Claim 20 is allowable over the art of record because the prior art does not teach  at least one second dipole antenna member disposed in front of the ground layer,
wherein a front boundary of the ground layer is recessed in rear of the at least one second dipole antenna member and in combination with the remaining claimed limitations.
Claim 21 is allowable over the art of record because the prior art does not teach wherein the director member comprises a first bent portion connected between the first end portion and the linear center portion, and a second bent portion connected between the second end portion and the linear center portion, wherein an angle of inclination of the first bent portion and an angle of inclination of the second bent portion in the director member are greater than or equal to 5° and less than or equal to 14° and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845